OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice on July 11, 1956.
The charges brought by petitioner include several instances of borrowing money from clients or relatives of clients. Respondent, it is alleged, gave postdated checks in repayment which were dishonored for insufficient funds. Respondent was also charged with neglecting his clients’ business in several matters, including one instance when, as a result of respondent’s mishandling, the client was arrested and charged with driving while his license was suspended.
The charges were established either by admission or by proof before Honorable James F. Crowley, as referee. On review of the record, we confirm the referee’s report and find respondent guilty of serious violations of Canons 1 and 9 of the Code of Professional Responsibility and DR 1-102 *286(A) (6), DR 5-104 (A) and DR 6-101 (A) (3) of the Code of Professional Responsibility in the various financial transactions with clients and in neglecting legal matters entrusted to him.
We find, however, that respondent’s unprofessional conduct was in large measure due to a series of financial reverses and a serious drinking problem. Respondent testified that he has given up drinking and it appears that he has totally abstained for almost three years. Respondent is making an effort to rebuild his practice and to repay the loans. Under all of the circumstances, we conclude that respondent should be censured.
Dillon, P. J., Hancock, Jr., Callahan, Boomer and Schnepp, JJ., concur.
Order of censure entered.